Order reversed, with ten dollars costs and disbursements, and assessment confirmed, for the reason that the relators’ property, although owned by a religious corporation, was not used for religious purposes, nor was such use contemplated by the relator. (Pratt Institute v. City of New York, 99 App. Div. 525; affd., 183 N. Y. 151; People ex rel. Young Men’s Assn. v. Sayles, 32 App. Div. 197; affd., 157 N. Y. 677; People ex rel. Missionary Sisters v. Reilly, 85 App. Div. 71; affd., 178 N. Y. 609.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.